Citation Nr: 0401693	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Whether the veteran's daughter C-, is entitled to recognition 
as a "helpless child" of the veteran on the basis of 
permanent incapacity for self-support prior to attaining the 
age of eighteen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from February 1969 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which determined that C-, the veteran's daughter, was not 
permanently incapable of self-support prior to attaining the 
age of eighteen.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

Initially, the Board observes that the February 2002 Veterans 
Claims Assistance Act of 2000 (VCAA) notice issued to the 
veteran fails to adequately inform him how the VA would 
assist him in developing his claim.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

A July 1995 written statement from C-'s mother indicates that 
C-, terminated her studies in January 1995 and moved from the 
Commonwealth of Puerto Rico to New York, New York, in January 
1995 to pursue "a possible job opportunity."  The veteran 
should be requested to submit documentation as to C-'s 
education and employment history including the date when she 
became too disabled to continue with her employment.  

A March 1997 physical evaluation from Matthew J. DeLuca, 
M.D., conveys that C-, was referred by Andrea Barbieri, D.O., 
for evaluation of her gait disturbance of two to three years' 
duration.  An impression of multiple sclerosis was advanced.  
Clinical documentation of Dr. Barbieri's treatment of C-, and 
C-'s initial diagnosis of multiple sclerosis is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then request that the 
veteran submit documentation as to C-'s 
education and employment history 
including the date when she became too 
disabled to continue with her employment.  
The RO should also request that the 
veteran provide information as to the 
initial diagnosis and treatment of C-'s 
multiple sclerosis including the names 
and addresses of all treating physicians.  

Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Andrea Barbieri, D.O., and 
all other identified health care 
providers and request that they forward 
copies of all available documentation 
pertaining to C-, for incorporation into 
the record.  

3.  The RO should then readjudicate 
whether the veteran's daughter C-, is 
entitled to recognition as a "helpless 
child" of the veteran on the basis of 
permanent incapacity for self-support 
prior to attaining the age of eighteen.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


